In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 15-2333
RILEY FORSYTHE,
                                                  Plaintiff-Appellant,

                                 v.

CAROLYN W. COLVIN, Acting Commissioner of Social
 Security,
                                     Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
          No. 3:14-CV-509-bbc — Barbara B. Crabb, Judge.
                     ____________________

  ARGUED JANUARY 27, 2016 — DECIDED FEBRUARY 17, 2016
               ____________________

   Before POSNER, KANNE, and HAMILTON, Circuit Judges.
     POSNER, Circuit Judge. The plaintiff applied to the Social
Security Administration for disability benefits and was
turned down by the administrative law judge who heard his
case, and who ruled that although the injuries that the plain-
tiff claimed had rendered him totally disabled from gainful
employment were severe, he was not totally disabled be-
2                                                  No. 15-2333


cause he could, the administrative law judge decided, per-
form certain unskilled sedentary jobs. The district court af-
firmed the decision, and the plaintiff now appeals to us.
     He has a long history of injuries. They include a 1998 dis-
location of a kneecap that required implantation of a steel
plate, and a year later a shattered femur that required im-
plantation of a steel rod from hip to knee. In 2011 he frac-
tured an ankle, and a podiatrist named Eckerman inserted a
bar with pins in the ankle to stabilize the fracture. Eckerman
repeated the procedure, with better results, three months
later. But after several months, during which the plaintiff
“picked up his activity level significantly,” his ankle pain
returned and he was prescribed Vicodin and Percocet,
strong drugs, which however gave him only brief, limited
relief. While in January and February 2012 he said he was 60
to 70 percent better and his ankle was “not giving him a sig-
nificant amount of difficulty right now,” severe pain and
swelling in the affected ankle returned and in April Ecker-
man reported that “persisting pain” was keeping the plain-
tiff from walking “more than 10 minutes at a time” or stand-
ing for “long periods of time.” He listed the plaintiff’s ankle
problems as “painful impacted hardware,” tendinitis (in-
flammation of a tendon), paresthesias (a burning or prickling
sensation), and possibly neuralgia (sharp nerve pain). In
May and June Eckerman along with another doctor who had
treated the plaintiff, named Logan, reported that the plaintiff
could sit, stand, and walk for only 15 minutes at a time and
for no more than one hour in an eight-hour work day; that
he could lift a weight of 10 pounds (according to Logan) and
20 pounds (according to Eckerman) only occasionally; and
that he could not reach up with his right arm at all.
No. 15-2333                                                    3


   Several months later Logan reported that the plaintiff
was “fully and completely disabled” because he had con-
stant and worsening pain in his back, left knee, left hip, left
ankle, and right shoulder, that his pain medication had
caused him to experience constipation, slow bowels, drows-
iness, and upset stomach, and that his prognosis was “poor.”
    The administrative law judge denied the plaintiff’s claim
for disability benefits mainly on the ground that the doctors’
medical records were at variance with their reports. An x-ray
taken in May 2012 showed that the plaintiff’s ankle fracture
had healed, and Eckerman reported in the summer of that
year that the ankle injury was “certainly better” and had a
“good/fair” prognosis, and that the plaintiff was “on [the
ankle] quite a bit.” Yet the plaintiff still had pain, which Eck-
erman attributed to the ankle hardware and to tendinitis.
And Logan reported in September that the plaintiff had “de-
creased mobility, joint tenderness, popping and swelling,”
and “crepitus” (a sound produced by the rubbing together of
bone).
    Now it’s true that by February 2013 the plaintiff was
walking and even lifting weights—though we’re not told
how heavy the weights were. And later that month the
hardware was removed from the plaintiff’s ankle—the third
surgery on the ankle—and Eckerman reported that the
plaintiff was improving and managing pain well. Yet in a
letter that he sent shortly after the third surgery we read that
the plaintiff “may not return to work at this time. Activity is
restricted as follows: off work due to foot surgery and being
non-weight bearing.” Weeks later, it is true, Eckerman re-
ported that although the plaintiff was “using an assistive
device [not defined]” for activity, he was “improving,” had
4                                                    No. 15-2333


“very little pain and swelling” and a “full active range of
motion,” and was “not taking any pain medication.” And
therefore (Eckerman added) his “work status is light
work/activity.” As the administrative law judge said, the
plaintiff was “less symptomatic” after the third surgery. But
at his hearing before the administrative law judge the plain-
tiff testified that he still had severe pain. His doctors pre-
scribed pain relief; he was taking Hydrocodone, a powerful
narcotic pain reliever.
    In addition to testimony by the two doctors and the med-
ical records we’ve been quoting from, the plaintiff testified
that he had “constant” knee pain that “never goes away,”
that his pain averaged 6 on a scale of 10 where 10 would re-
quire that he be taken to a hospital emergency room, that he
could not walk a full block, could not stand for more than
eight minutes at a time or sit for more than twenty minutes,
couldn’t climb a flight of stairs, and did very little at home
other than wake his son for school, wash dishes, sweep the
floor, vacuum, and do laundry.
     Regarding the plaintiff’s complaints of continued pain,
the administrative law judge noted that his ankle fracture
had improved and his pain had lessened, and gave little
weight to the two doctors’ assessments of the plaintiff’s abil-
ity to work, again emphasizing the improvement in his con-
dition. He also deemed the two doctors’ assessments incon-
sistent with the plaintiff’s description of his activities of dai-
ly living. There he clearly was mistaken; there was no incon-
sistency. The plaintiff testified without contradiction, or re-
jection by the administrative law judge, that he does “very
little” at home other than the chores listed above. Moreover,
extrapolating from what people do at home, often out of ne-
No. 15-2333                                                     5


cessity, to what they could do in a 40-hour-a-week job is per-
ilous. At home one has much greater flexibility about when
and how hard and how continuously to work; one can rest
during the day (which one can’t do in a 9-to-5 job); and sheer
necessity may compel one to perform tasks at home no mat-
ter how painful, such as taking care of one’s child. See Eng-
strand v. Colvin, 788 F.3d 655, 661–62 (7th Cir. 2015); Scrogham
v. Colvin, 765 F.3d 685, 700 (7th Cir. 2014); Beardsley v. Colvin,
758 F.3d 834, 838 (7th Cir. 2014); Roddy v. Astrue,
705 F.3d 631, 639 (7th Cir. 2013); Moss v. Astrue, 555 F.3d 556,
562 (7th Cir. 2009).
    The plaintiff testified that “I currently am restricted …
because [ ] all the metal and stuff in my body is restraining
me from being on my feet for eight hours or sitting for eight
hours. And I currently cannot find a job that suits where I
would be able to accommodate to sit or stand for long peri-
ods of time.” Although the administrative law judge ruled
that the plaintiff is not totally disabled, he gave no reason for
thinking that the plaintiff could actually work for eight
hours a day, forty hours a week, missing no more than a
couple of days a month—yet without such capacities he
would be deemed totally disabled from gainful employment
and therefore entitled to social security disability benefits.
The administrative law judge seemed not to understand that
the question he had to answer was not whether the plaintiff
was less disabled than he had been four years ago, but
whether he was sufficiently recovered to be able to hold
down a 40-hour-a-week job outside the home.
    Evidence that he was able may seem to have been con-
tained in Eckerman’s final report, quoted earlier, which
states that the plaintiff was “improving,” had “very little
6                                                 No. 15-2333


pain and swelling” and a “full active range of motion,” and
was “not taking any pain medication,” and so his “work sta-
tus is light work/activity.” But the administrative law judge
did not mention that report. He also ignored two medical
reports from 2012 (the year before the disability hearing)
which said that the plaintiff suffered from “persistent pain,”
difficulty walking “more than 10 minutes at a time,” tendini-
tis, nerve pain, and “painful impacted hardware.” This was
some months before the operation to remove the hardware
in his ankle, and so may not cast much light on his current
condition. But the administrative law judge did not say that,
because, as we just said, he ignored the reports completely.
    We have said enough to show that the administrative law
judge’s decision did not deal adequately with the evidence,
and the district judge’s affirmance of the decision must
therefore be reversed with directions to remand the case to
the Social Security Administration. But there is more that is
problematic in the decision, and though it has not been
made an issue by the plaintiff’s lawyer we think it deserves
brief mention for future reference.
    The administrative law judge determined (though as
we’ve seen without adequate basis in the record) that the
plaintiff’s femur fracture, ankle fracture, knee arthroscopy (a
surgical procedure), and the injury to his shoulder that pre-
vented him from raising his arm, did not disable him from
performing certain sedentary jobs. In so concluding he relied
on the testimony of a vocational expert that someone with
the plaintiff’s impairments could nevertheless work full time
as a sedentary unskilled production worker, a sedentary un-
skilled information clerk, or a sedentary unskilled cashier,
and that in Wisconsin, where the plaintiff lives, there are
No. 15-2333                                                   7


1000 sedentary unskilled production worker jobs, 1000 sed-
entary unskilled information clerk jobs, and 2000 sedentary
semiskilled (which he equated to unskilled) cashier jobs. But
no effort was made by the vocational expert or the adminis-
trative law judge to explain what kind of work a sedentary
unskilled production worker or information clerk does, or
where the vocational expert had obtained the suspiciously
round numbers of 1000, 1000, and 2000 of each type of job in
Wisconsin. They sound like guesses. He did not explain
what an “information clerk” does, or give any examples of
production jobs he thought the plaintiff could perform.
    That the administrative law judge gave no real considera-
tion to the question what jobs the plaintiff can perform is
shown by the fact that right after noting that the vocational
expert had said that although the Dictionary of Occupational
Titles classifies cashier jobs as semi-skilled the Dictionary is
out of date and that he was reclassifying those jobs as un-
skilled, the administrative law judge said: “the vocational
expert’s testimony is consistent with the information con-
tained in the Dictionary of Occupational Titles.” So the ad-
ministrative law judge wasn’t paying attention.
   The inadequacy of vocational expert testimony has been
remarked in a number of decisions by this and other courts,
and by informed commentators. See Herrmann v. Colvin, 772
F.3d 1110, 1112–14 (7th Cir. 2014); Browning v. Colvin, 766
F.3d 702, 708–09 (7th Cir. 2014); Brault v. Social Security Ad-
ministration, 683 F.3d 443, 446–47, 447 n. 4 (2d Cir. 2012) (per
curiam); Guiton v. Colvin, 546 F. App’x 137, 143–45 (4th Cir.
2013) (Davis, J., concurring); Coppernoll v. Astrue, No. 08-CV-
382-BBC, 2009 WL 1773132, at *8, *12–13 (W.D. Wis. June 23,
2009); Jon C. Dubin, “Overcoming Gridlock: Campbell After a
8                                                 No. 15-2333


Quarter-Century and Bureaucratically Rational Gap-Filling
in Mass Justice Adjudication in the Social Security Admin-
istration’s Disability Programs,” 62 Administrative Law Re-
view 937, 964–71 (2010); Peter J. Lemoine, “Crisis of Confi-
dence: The Inadequacies of Vocational Evidence Presented at
Social Security Disability Hearings (Part II),” Social Security
Forum, Sept. 2012, p. 1. The basic problem appears to be that
the only reliable statistics concerning the number of jobs in
the American economy and in regions thereof are census da-
ta of broad categories of jobs, rather than data on the num-
ber of jobs within the much narrower categories of jobs that
the applicant for benefits could actually perform. Often the
vocational expert simply divides the census data on the
number of jobs in the broad category that includes the nar-
row category of jobs that the applicant can perform by the
total number of narrow categories in the broad category,
thus assuming that each narrow category has the same
number of jobs—an unwarranted assumption.
   The vocational experts and administrative law judges
can’t be blamed for the poverty of the data concerning jobs
that applicants for social security disability benefits are ca-
pable of performing. It is high time that the Social Security
Administration turned its attention to obtaining the needed
data.
               REVERSED AND REMANDED, WITH INSTRUCTIONS